Ekwall, Judge:
This case has been submitted upon the official papers transmitted to the court by the collector. From the record as thus made it appears that certain wool suiting valued under $100 which had been produced in Scotland was purchased by the plaintiff in Canada and entered under his baggage declaration, free of duty. Upon the arrival of the material in this country it was found to be the wrong color, whereupon plaintiff returned it to the seller in Canada for exchange. The Canadian customs officials refused to’ release the package without payment of duty charges. For that reason the seller declined to accept the same and it was returned to the plaintiff.
Upon the return of the goods to the United States duty was assessed at the appropriate rate for wool cloth under the provisions of paragraph 1109 (a), Tariff Act of 1930. From this assessment the instant protest was filed in which plaintiff claims that no duty is assessable on the merchandise.
Considerable correspondence was entered into between the importer and the customs officials in the United States in regard to the assessment, which correspondence has been admitted in evidence by consent of Government counsel. It is clear from a perusal of the various letters in evidence that the customs officials were anxious to render all possible aid to this importer, but were unable to grant free entry to the merchandise under the statute.
It is the opinion of the court and we so find that duty was properly assessed. The goods were of foreign manufacture and upon reimportation were subject to duty. The privilege of free entry was granted upon the first entrance of the merchandise into this country under the provisions of section 498 (a) (1) and (6), Tariff Act of 1930, which grants such privilege to merchandise not exceeding $100 in value contained in the baggage of a person arriving in the United States. However, there is no provision in the statute for the free entry of such foreign merchandise sent out of the United States and returned.
The early case of Ten Cases of Opium, 23 Fed. Cas. page 840, Case No. 13828, involved the seizure of a quantity of opium which was brought by steamship from the foreign port of Victoria to the port of Portland, Oreg., and there unladen without a permit and seized by the collector of customs. While the facts in that case are not analogous to the situation here presented, the statements of the court are pertinent. We quote as follows:
* * * If goods once admitted into the United States from a foreign port are reexported, the effect of such admission ceases, and if such goods are attempted *299to be reimported into the United States, they must be taken to be what they are in fact — goods then brought into the United States from a foreign port or place
See also Moore Dry Goods Co. v. United States, 11 Ct. Cust. Appls. 449, T. D. 39531.
Although the situation presented in the instant case proved unfortunate for the importer, the record discloses that the customs officials rendered all the aid they were able to give to him and assisted him in every way possible in making proper entry of the goods in order that he might file a protest against the assessment. It would seem to the court that importer’s only redress is against the seller of the goods in Canada by reason of whose mistake the situation seems to have arisen.
Upon the record we are unable to grant relief to the plaintiff. The protest is therefore overruled.
Judgment will be rendered for the defendant.